DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/15/2021.  Since the previous filing, claims 1, 9 and 19 have been amended and no claims have been added or cancelled.  Thus, claims 1-16 and 18-21 are pending in the application.
In regards to the previous specification objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was granted by email by Attorney of Record Judith Szepesi on 12/16/2021.
The application has been amended at follows:
Replace claim 1 with the following:
A brush head for a facial brush having a rotating cleansing surface designed to contact a user’s face when the brush head is in use, the brush head comprising:
a base having a top and a bottom;
a connector on the bottom of the base configured to couple the brush head to a brush body;
	one or more ribbons and channels on the top of the base, the ribbons having dimensions of length, width, and height, the length defined as a longest dimension of the ribbon, and the height being a distance from the top of the base to a portion of the ribbon that is 
Replace claim 19 with the following:
A brush comprising:
a brush body designed to fit a brush head attachment;
a first motor to provide rotational movement to the brush head;
	a second motor to provide vibrational movement to the brush head; and
	the brush head comprising one or more ribbons, the one or more ribbons being radially symmetric and substantially evenly spaced, and made of an elastomer, the brush head having a non-planar cleansing surface, and configured to move with micromotions when the first motor and the second motor are on, one or more ribbons the having dimensions of length, width, and height, the length defined as a longest dimension of the ribbon, and the height being a distance from the top of the base to a portion of the ribbon that is designed to be in contact with the user’s face, the ribbons being radially symmetric, with the width consistent along the length of the ribbon and the width being substantially consistent along the height of the ribbon.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
In regards to claim 1, closest prior art of record is Kern (US 2016/0045081) in view of Sedic (US 2015/0105802) wherein Kern discloses a brush head (cleansing head 140) for a facial brush (cleansing device 100, paragraph 47 line 3-5) having a cleansing surface designed to contact a user’s face when the brush head is in use (Fig 1F), the brush head comprising: a base having a top and a bottom (Fig 1F); a connector (cleansing head is removably mounted on 
Kern does not disclose wherein at least one of the ribbons has smoothly varying height along the length of the ribbon.  While the notch of Kerns embodiment of Shape 11 has a variation in height with respect to the length, the notch as described therein appears to be a sharply defined cutout in the center of the triangular wedge.  
In regards to claim 9, Kern discloses a facial brush (cleansing device 100 for face, paragraph 40 line 4-6 and paragraph 47 line 2-3) comprising: a brush body (handle 110, paragraph 47 line 3-4); a brush head (cleansing head 140) having a cleansing surface designed to contact a user’s face when the facial brush is in use (Fig 1F); a connector on a bottom side of the brush head (cleansing head is removably mounted on mounting portion 130, paragraph 47, Fig 1F) to couple the brush head to the brush body (counting portion 130 secures cleansing head 140 to handle 110, paragraph 47 line 3-5); one or more ribbons forming ribbons (cleansing features 160) and channels (space or “land area” between cleansing features, paragraph 59 line 1-5, Fig 2 shape 7, paragraph 63 line 7-9), each ribbon having dimensions of length, width and height, the length defined as a longest dimension, the length of each ribbon being at least 10% of a radius of the brush head (Fig 2 Shape 7, cleansing feature longest dimension 0.1-10 mm, paragraph 9 and 59, while radius of brush head 15-35 mm, paragraph 48), each ribbon having a 
Kern does not disclose wherein the ribbons have a substantially consistent width along the height.  As can be seen in Fig 2 Shapes 1, 7 and 11 as well as Fig 23B, the shape of the cleansing features is roughly triangular and the width does not remain consistent in a height direction for any appreciable period.
Claim 19, while not identical to claim 9, contains the same substantially consistent width along the length limitations of claim 9.
Independent claims 1, 9 and 19, as well as dependent claims 2-16 and 20-21, are therefore allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785